Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 1 of 28 PageID# 6025




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


 IN RE: INTERIOR MOLDED DOORS           Lead Civil Action No. 3:18-cv-00718-JAG
 ANTITRUST LITIGATION




                [PROPOSED] ORDER GRANTING PRELIMINARY
                        SETTLEMENT APPROVAL
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 2 of 28 PageID# 6026




       WHEREAS, an action is pending before this Court styled In re Interior Molded Doors

Antitrust Litigation, Lead Civil Action No. 3:18-cv-00718-JAG (the “Action”);

       WHEREAS, Named Plaintiffs Grubb Lumber Co., Inc. and Philadelphia Reserve Supply

Company (collectively, “Named Plaintiffs”) having made application, pursuant to Federal Rule of

Civil Procedure 23(e), for an order preliminarily approving the Settlement of the Action, in

accordance with a Settlement Agreement with Defendants JELD-WEN, Inc. (“JELD-WEN”) and

Masonite Corporation (“Masonite”) (collectively, “Defendants”), which Settlement Agreement

sets forth the terms and conditions for a settlement of the Action and for dismissal of the Action

against Defendants with prejudice upon the terms and conditions set forth therein; and the Court

having read and considered the Settlement Agreement, and Direct Purchaser Plaintiffs’ Motion for

Preliminary Settlement Approval and supporting papers thereto; and

       WHEREAS, all terms in initial capitalization used in this Preliminary Approval Order shall

have the same meanings as set forth in the Settlement Agreement, unless otherwise defined herein;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      The Court hereby preliminarily approves the Settlement Agreement, subject to

further consideration at the Fairness Hearing described below.

       2.      A hearing (the “Fairness Hearing”) shall be held before this Court on

_______________, 2021, at ___:___ __.m., either virtually or in person at the United States

District Court for the Eastern District of Virginia, 701 East Broad Street, Richmond, VA 23219,

to determine: (a) whether the Settlement Agreement is fair, reasonable, and adequate to the

Settlement Class and should be approved by the Court; (b) whether a Final Judgment and Order

of Dismissal as provided for in the Settlement Agreement should be entered; (c) whether the Court

should certify the Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil


                                                 1
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 3 of 28 PageID# 6027




Procedure; (d) whether Plaintiffs’ Interim Co-Lead Counsel (“Co-Lead Counsel”) and other class

counsel are entitled to attorneys’ fees and reimbursement of costs and expenses and, if so, in what

amount; (e) whether Named Plaintiffs Grubb Lumber and PRSCO are entitled to service awards

and, if so, in what amount; (f) whether Plaintiffs’ proposed plan of distribution is fair, reasonable,

and adequate to the Settlement Class and should be approved by the Court; and (g) such other

matters as the Court may deem appropriate.

       3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court certifies,

solely for purposes of effectuating the Settlement Agreement, a Settlement Class defined as

follows:

               All persons or entities that bought IMDs in the United States between
               October 19, 2014, to and including December 31, 2018 directly from either
               Defendant. Excluded from the Settlement Class are Defendants, their parent
               companies, subsidiaries and affiliates, and federal governmental entities and
               instrumentalities of the federal government and any judicial officer
               presiding over the Action, and any member of his or her immediate family
               and judicial staff.


       4.      Solely for purposes of the Settlement Agreement, the Court preliminarily finds that

the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3) have been satisfied, as follows: (a) the

members of the Settlement Class are so numerous that joinder of all Settlement Class Members in

the Action is impracticable; (b) there are questions of law or fact common to the Settlement Class

that predominate over any individual questions; (c) the claims of Named Plaintiffs are typical of

the claims of the Settlement Class; (d) Named Plaintiffs and their counsel have fairly and

adequately represented and protected the interests of the Settlement Class; and (e) a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

       5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

of the Settlement Agreement only, Named Plaintiffs are preliminarily certified as class

                                                  2
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 4 of 28 PageID# 6028




representatives for the Settlement Class, and the law firms of Boni, Zack & Snyder LLC and

Spector Roseman & Kodroff, P.C. are appointed Co-Lead Counsel.

        6.      If, for any reason, Final Approval, as defined in paragraph 3 of the Settlement

Agreement, does not occur, this conditional certification of the Settlement Class shall be deemed

null and void without the need for further action by the Court or any of the Settling Parties. In such

circumstances, each of the Settling Parties shall retain its rights to seek or object to certification of

this litigation as a class action under Rule 23, or under any state or federal rule, statute, law, or

provision thereof, and to contest and appeal any grant or denial of certification in this litigation.

        7.      Pursuant to the Settlement Agreement, within ten (10) days after Co-Lead Counsel

files with the Court the motion papers seeking preliminary approval of the Settlement Agreement,

Defendants shall provide notice of the Settlement to the appropriate state and federal officials as

provided in the Class Action Fairness Act, 28 U.S.C. § 1715.

        8.      The Court approves, as to form and content, the Notice of Class Action Settlement

(“Notice”) and the Summary Notice of Class Action Settlement (“Summary Notice”) for

publication, attached hereto as Exhibits A-1 and A-2, respectively, and finds that the mailing and

distribution of the Notice and publication of the Summary Notice substantially in the manner and

form set forth in ¶ 9 of this Order meet the requirements of Fed. R. Civ. P. 23 and due process,

constitute the best notice practicable under the circumstances, and shall constitute due and

sufficient notice to all persons entitled to notice.

        9.      The Court appoints RSM US LLP (“Claims Administrator”) to supervise and

administer the dissemination of notice and to process the claims as more fully set forth below:

                (a)     Not later than [60 calendar days after entry of this Preliminary Approval

Order] (the “Notice Date”), the Claims Administrator shall cause a copy of the Notice,


                                                   3
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 5 of 28 PageID# 6029




substantially in the form attached hereto as Exhibit A-1, to be emailed and mailed by first-class

mail to all Settlement Class Members that can be identified with reasonable effort. The Notice

shall advise Settlement Class Members, among other things, that they should monitor the

settlement website to be established for this matter, [www.xxxxxxx.com] (the “Settlement

Website”), for additional information relating to the Settlement Agreement where the Claims

Administrator shall post the Settlement Agreement, Notice, and Summary Notice;

Not later than [Month XX, 2020], the Claims Administrator shall cause the Summary Notice,

substantially in the form attached hereto as Exhibit A- 2, to be published once in [an industry

publication to be determined and approved by the Court]; and

              (b)     Not later than fourteen (14) days prior to the Fairness Hearing, Co-Lead

Counsel shall serve on Defendants’ counsel and file with the Court proof, by declaration, of such

mailing and publication.

       10.    All fees, costs, and expenses incurred in identifying and notifying Settlement Class

Members shall be paid from the Notice Fund. In no event shall Defendants bear any responsibility

for such fees, costs, or expenses, except as otherwise provided in the Settlement Agreement.

       11.    All Settlement Class Members shall be bound by all determinations and judgments

in the Action concerning the Settlement Agreement, whether favorable or unfavorable to the

Settlement Class.

       12.    The Court finds that the following proposed Plan of Distribution is sufficiently fair,

reasonable, and adequate to disseminate notice to Settlement Class Members:

              The proceeds of the Net Settlement Fund will be distributed on a pro rata
              basis to Settlement Class Members that properly submit a claim form
              (“Authorized Claimants”), based on the dollar amounts of the claimants’
              purchases of IMDs from Defendants. Plaintiffs’ Co-Lead Counsel
              anticipate using transactional data produced in the litigation to provide
              Settlement Class Members a proposed calculation of their IMD purchases

                                                4
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 6 of 28 PageID# 6030




               during the Settlement Class Period. Settlement Class Members will have the
               option of accepting this calculation, or alternatively providing their own
               calculation of purchases during the Settlement Class Period (with
               supporting documentation), which will then be subject to review by the
               Claims Administrator.


       13.      Any Settlement Class Member may enter an appearance in the Action, at his, her,

or its own expense, individually or through counsel of his, her, or its own choice. If a Settlement

Class Member does not enter an appearance, he, she, or it will be represented by Co-Lead Counsel.

       14.     Any person or entity falling within the definition of the Settlement Class may

request to be excluded from the Settlement Class (“Request for Exclusion”). A Request for

Exclusion must be in writing, signed by the Person or his, her, or its authorized representative,

state the name, address and phone number of that Person, and include: (a) proof of membership in

the Settlement Class; and (b) a signed statement that “I/we hereby request that I/we be excluded

from the proposed Class in the In re Interior Molded Doors Antitrust Litigation.” The request must

be emailed or mailed to the Claims Administrator at the addresses provided in the Notice and be

postmarked no later than forty-five (45) days prior to the date set for the Fairness Hearing. A

Request for Exclusion that (1) does not include all of the foregoing information, (2) does not

contain the proper signature, (3) is sent to an address other than the one designated in the Notice,

or (4) is not sent within the time specified, shall be invalid, and the Person(s) filing such an invalid

request shall be a Settlement Class Member and be bound by the Settlement Agreement, if

approved. All Persons who submit valid and timely Requests for Exclusion in the manner set forth

in this paragraph shall have no rights under the Settlement Agreement, shall not share in the

distribution of the Net Settlement Fund, and shall not be bound by the Settlement Agreement or

Judgment.



                                                   5
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 7 of 28 PageID# 6031




       15.     Co-Lead Counsel shall cause to be provided to Defendants’ counsel a written list

of all Persons who have submitted Requests for Exclusion within fourteen (14) days after the end

of the Request for Exclusion period. Co-Lead Counsel shall cause to be provided to Defendants’

counsel copies of any written revocations of Requests for Exclusion within thirty-one (31) days

after the end of the Request for Exclusion period.

       16.     Any Settlement Class Member may appear and show cause, if he, she, or it has any

reason why the Settlement Agreement should not be approved as fair, reasonable, and adequate,

why a Judgment should not be entered thereon, why the proposed Plan of Distribution should not

be approved, why Named Plaintiffs should not be granted service awards for their representation

of the Settlement Class in this Action, and why attorneys’ fees and reimbursement of expenses

should not be awarded to Co-Lead Counsel and other class counsel; provided, however, that no

Settlement Class Member or any other person or entity shall be heard or entitled to contest any of

the foregoing, unless: (a) written objections and copies of any papers and briefs are mailed to Co-

Lead Counsel and Defendants’ counsel identified in the Notice, postmarked no later than forty-

five (45) days prior to the date set for the Fairness Hearing; and (b) copies of said objections,

papers, and briefs are filed with the Clerk of the United States District Court for the Eastern District

of Virginia at the address set forth in the Notice, no later than forty-five (45) days prior to the date

set for the Fairness Hearing. Any such written objections must include: (a) proof of membership

in the Settlement Class; (b) the specific grounds for the objection(s) and any documents or writings,

if any, that such person or entity desires the Court to consider: and (c) a statement of whether such

person or entity desires to appear and be heard at the Fairness Hearing. Any person or entity that

fails to object in the manner prescribed herein shall be deemed to have waived his, her or its

objections and will forever be barred from making any such objections in the Action.


                                                   6
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 8 of 28 PageID# 6032




       17.     All funds held by the Escrow Agent (see paragraph 23 below) shall be deemed and

considered to be in custodia legis, and shall remain subject to the jurisdiction of the Court, until

such time as such funds shall be distributed pursuant to the Settlement Agreement, Plan of

Distribution, and/or further order(s) of the Court.

       18.     The application by Co-Lead Counsel for attorneys’ fees and/or expenses, and the

application by Named Plaintiffs for service awards, shall be filed and served no later than fourteen

(14) calendar days prior to the objection deadline set forth in ¶ 16. All other papers in support of

final approval of the Settlement Agreement and Plan of Distribution, and any reply papers in

opposition to objections to the application by Co-Lead Counsel for attorneys’ fees and/or expenses,

or the application by Named Plaintiffs for service awards, if any, shall be filed and served seven

(7) calendar days prior to the Fairness Hearing.

       19.     Neither Defendants nor any of the Releasees shall have any responsibility for or

liability whatsoever with respect to: the notice procedures; the investment, administration, or

distribution of the Settlement Fund; the Plan of Distribution; the determination, administration,

calculation, or processing of claims; the Net Settlement Fund or any funds held by the Escrow

Agent; the payment or withholding of taxes; any losses incurred in connection therewith; any

application for attorneys’ fees, service awards or expenses submitted by Named Plaintiffs or Co-

Lead Counsel; or, the allocation of any fee and expense award by Co-Lead Counsel, and such

matters will be considered separately from the fairness, reasonableness, and adequacy of the

Settlement Agreement.

       20.     At or after the Fairness Hearing, the Court shall determine whether the Settlement

Agreement, Plan of Distribution, any requests for service awards by Named Plaintiffs, and any




                                                   7
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 9 of 28 PageID# 6033




application for attorneys’ fees and reimbursement of expenses by Co-Lead Counsel, should be

finally approved.

       21.     All reasonable expenses incurred in identifying and notifying potential Settlement

Class Members as well as administering the Settlement Fund shall be paid as set forth in the

Settlement Agreement. In the event the Court does not approve the Settlement Agreement, or it

otherwise fails to become effective, neither Named Plaintiffs nor any of its counsel shall have any

obligation to repay any amounts actually and bona fide incurred or disbursed pursuant to paragraph

33 of the Settlement Agreement.

       22.     Defendants have denied any liability, fault, or wrongdoing of any kind in

connection with the allegations in the Action, and as such neither the Settlement Agreement, nor

any of its terms or provisions, nor any of the negotiations or proceedings connected with it, shall

be construed as an admission or concession by Defendants of the truth of any of the allegations in

the Action, or of any liability, fault, or wrongdoing of any kind.

       23.     Huntington National Bank is appointed to serve as Escrow Agent, and, absent

further order of the Court, shall have such duties and responsibilities in such capacity as are set

forth in the Settlement Agreement.

       24.     The Court reserves the right to adjourn the date of the Fairness Hearing without

further notice to Settlement Class Members, and the Court retains jurisdiction to consider all

further applications arising out of or connected with the Settlement Agreement. To the extent

practicable, Co-Lead Counsel shall cause the Claims Administrator to promptly give notice of any

Court-ordered changes of schedule or any modifications of deadlines to be published on the

Settlement Website. The Court may approve the Settlement Agreement, with such modifications




                                                 8
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 10 of 28 PageID# 6034




 as may be agreed to by the Settling Parties, if appropriate, without further notice to the Settlement

 Class.

          25.   All proceedings in the Action are stayed until further order of the Court, except as

 may be necessary to implement the Settlement Agreement or comply with the terms thereof.

 Pending final determination of whether the Settlement Agreement should be approved, neither

 Named Plaintiffs, nor any Settlement Class Member, either directly, by representation, or in any

 other capacity, shall commence or prosecute against any of the Releasees any action or proceeding

 in any court or tribunal asserting any of the Released Claims.

          26.   If: (a) the Settlement Agreement is terminated by Defendants or Plaintiffs pursuant

 to Section H thereof; or (b) any specified condition to the Settlement Agreement is not satisfied

 and the Settlement is terminated as provided in the Settlement Agreement, then the Settlement

 Agreement, including any amendment(s) thereto, and this Order shall be null and void, of no

 further force or effect, and without prejudice to any Party, and may not be introduced as evidence

 or referred to in any actions or proceedings by any person or entity, and each Party shall be restored

 to his, her, or its respective position as it existed prior to the execution of the Settlement

 Agreement.

          IT IS SO ORDERED.


 DATED: _______________, 2020                   _________________________________________
                                                Hon. John A. Gibney
                                                United States District Judge




                                                   9
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 11 of 28 PageID# 6035
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 12 of 28 PageID# 6036
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 13 of 28 PageID# 6037
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 14 of 28 PageID# 6038
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 15 of 28 PageID# 6039
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 16 of 28 PageID# 6040
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 17 of 28 PageID# 6041
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 18 of 28 PageID# 6042
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 19 of 28 PageID# 6043
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 20 of 28 PageID# 6044
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 21 of 28 PageID# 6045
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 22 of 28 PageID# 6046
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 23 of 28 PageID# 6047
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 24 of 28 PageID# 6048
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 25 of 28 PageID# 6049
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 26 of 28 PageID# 6050
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 27 of 28 PageID# 6051
Case 3:18-cv-00718-JAG Document 242-1 Filed 09/14/20 Page 28 of 28 PageID# 6052
